Citation Nr: 0708434	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  06-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic actinic damage with history of basal cell carcinomas.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection 
for chronic actinic damage with history of basal cell 
carcinomas, and assigned an initial 0 percent, noncompensable 
disability rating.  In an October 2005 rating decision, the 
RO increased the initial rating to 30 percent.  The veteran 
has continued his appeal, and is seeking an initial rating in 
excess of 30 percent.

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

From March 15, 2004, chronic actinic damage with history of 
basal cell carcinomas has been productive of a disability 
picture which more nearly approximates visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features of the head, neck, and face. 


CONCLUSION OF LAW

From March 15, 2004, the criteria for an 80 percent (but no 
higher) rating have been met for the service-connected 
chronic actinic damage with history of basal cell carcinoma.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, and 4.118, Diagnostic Codes 7800, 
7818, and 7819 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran several VCAA between 
2001 and 2006.  Those notices informed the veteran of the 
type of information and evidence that was needed to 
substantiate claims for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Rating for Skin Disorders

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic actinic damage with 
history of basal cell carcinomas warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO established service connection for the veteran's 
chronic actinic damage with history of basal cell carcinomas 
effective March 15, 2004.  The veteran has both benign and 
malignant skin neoplasms, and the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818 and 7819 therefore apply.  
These regulations call for both types of neoplasms to be 
rated as disfigurement of the head, face, or neck, as scars, 
or based on impairment of function.  Diagnostic Code 7818, 
however, also contains additional provisions which allow for 
a 100 percent rating if a skin malignancy requires therapy 
that is comparable to that used for systemic malignancies.  
However, if treatment is confined to the skin (as in the 
present case), the provisions for a 100-percent evaluation do 
not apply.

Diagnostic Code 7800 provides criteria for evaluation of 
disfigurement of the head, face, or neck.  Such disfigurement 
is rated based on visible or palpable tissue loss and either 
gross distortion or asymmetry of features or paired sets of 
features, to include the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, and lips.  
Disfigurement is also rated based on characteristics of 
disfigurement, which include scars that are adherent, uneven, 
or exceed certain sizes, and abnormalities of skin or soft 
tissue that extend over a large area.

The claims file contains records of VA and private treatment 
of the veteran for skin disorders from the 1984 forward.  The 
medical records show treatment for multiple lesions on the 
head, neck, and upper extremities.  Physicians have diagnosed 
actinic keratosis spread over those areas.  Individual 
lesions have been diagnosed as squamous cell carcinoma and 
basal cell carcinoma.  The records show excisions of skin 
cancers from 1986 forward, with removal of multiple lesions 
per year most years since then.  The treatment notes reflect 
the veteran's reports of soreness and pain at some lesions 
and lesion excision sites.  The claims file contains some 
photographs of skin areas, including some depicting large 
scars or other disfigurement on the nose and in the areas of 
the left ear and left temple.

In July 2005, a VA dermatologist reviewed the veteran's 
claims file and examined the veteran.  The examiner found 
that the veteran had actinic keratoses and basal cell 
carcinomas that were constant and progressive.  It was noted 
that five basal cell carcinomas had been excised from the 
veteran's ear, nose, cheeks over the preceding year.  The 
veteran reported that he had constant itching and burning of 
the skin that varied in severity, and was at times 
unbearable.

In November 2006, the veteran had a Board hearing at the RO.  
He reported that multiple and recurrent skin cancers had 
developed on him since 1950.  He indicated that over the 
years he had undergone surgical excision of the cancers as 
they arose.  He stated that some of the lesions were painful, 
and that he had bleeding from various lesions intermittently.  
He related that a painful lesion behind his ear impeded him 
in wearing a hearing aid that he needed because of hearing 
loss.

In March 2003, an excision of a lesion at the left temple 
also required a flap repair.  In July 2006, excision of 
cancerous tissue from the nose required a prolonged 
procedure, and repair of the area with the placement of a 
graft of skin from the veteran's neck.

The record clearly shows numerous skin lesions, both benign 
and malignant.  The medical records include photographs of 
various involved areas of the head, neck, and face.  These 
photographs as well as the medical records suggest visible 
and/or palpable tissue loss.  After reviewing the medical 
records and the veteran's appearance and testimony offered at 
the Board hearing, the Board believes that the overall 
disability picture more nearly approximates a situation where 
there is gross distortion or asymmetry of three of more 
features of the head, neck, and face.  As noted above, 
extensive procedures have been performed involving the nose, 
ear and neck.  Numerous other areas have at one time or 
another been the focus of surgical procedures.  Under these 
particular circumstances, the Board finds that the criteria 
for an 80 percent rating under Code 7800 have been met.  This 
is the highest available schedular rating under Code 7800.  
As noted above, since the record in this case shows only 
treatment confined to the skin, the provisions of Code 7818 
for a 100 percent rating are not applicable. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

From March 15, 2004, an 80 percent disability rating for 
chronic actinic damage with history of basal cell carcinomas 
is warranted.  The appeal is granted to this extent, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


